Citation Nr: 1734979	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-31 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for arthritis, left ankle, following fracture.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2017 via video conference.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the May 2017 hearing, the Veteran testified that his left ankle disability had worsened since his most recent VA examination of July 2013.  He testified he has problems with stability, that he loses his balance and falls.  The Veteran is competent to describe his symptoms and their effect on daily activities.

Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Afford the Veteran a VA examination to address the current level of severity of his left ankle disability.  The examiner must be provided a copy of the claim file.  All needed tests should be conducted and a review of the claim file should be completed and noted in the opinion.  The examination should include an interview of the Veteran.

The examiner should specifically document all ranges of motion including on weight bearing and non-weight bearing, and in active and passive motion.  The examiner should state whether any limitation of motion is marked or moderate.  The examiner should also address whether the Veteran has ankylosis of the ankle, and if so, to what the degree in which it is ankylosed.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





